Order entered January 3, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01446-CV

                          IN RE TASCA HOLDINGS, LLC, Relator

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-13564

                                            ORDER
                          Before Justices Myers, Molberg, and Nowell

       Following issuance of our November 26, 2019 order staying proceedings in the trial court

and directing real parties in interest to respond to relator’s December 3, 2019 writ of mandamus

not later than December 27, 2019, the parties informed the Court they had reached a tentative

settlement. At the parties’ request, we stayed the briefing schedule included in our November

26, 2019 order.

       On December 27, 2019, relator notified the Court that it had settled with only one real

party in interest, Codel, Inc., and had been unable to agree upon language for a settlement

agreement with the remaining real parties. Accordingly, we request that respondent and the

remaining interested parties, file their responses, if any, to the petition for writ of mandamus no

later than January 13, 2020.




                                                1
    /s/ Lana Myers
    LANA MYERS
    JUSTICE




2